744 N.W.2d 132 (2008)
Timothy RUMFIELD, Personal Representative of the Estate of Daniel Rumfield, Deceased, and Conservator/Co-Guardian of Jeffrey Rumfield, Plaintiff-Appellant,
v.
Matthew HENNEY, Defendant/Cross-Defendant, and
Brian Henney, Defendant, and
Kelly Fuels, Inc., d/b/a Woodland Express Mart, Defendant-Appellee.
Docket No. 132755. COA No. 260540.
Supreme Court of Michigan.
February 19, 2008.
On order of the Court, the motion for reconsideration of this Court's November 21, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would grant the motion for reconsideration.